ORDER
The Disciplinary Review Board on February 1, 1999, having filed with the Court its decision concluding that THOMAS E. PRIMAVERA of SHREWSBURY, who was admitted to the bar of this State in 1975, and who was temporarily suspended from practice by Order of the Court dated November 18,1997, and who remains suspended at this time, should be suspended from the practice of law for a period of eighteen months, retroactive to the *460date of respondent’s temporary suspension, for violating RPC '8.4(b) (commission of a criminal act that reflects adversely on one’s honesty, trustworthiness, or fitness as a lawyer), and good cause appearing;
It is ORDERED that THOMAS E. PRIMAVERA is suspended from the practice of law for a period of eighteen months, and until further Order of the Court, effective November 18,1997; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.